Title: 27th. Sunday.
From: Adams, John Quincy
To: 


       This morning I went with Mr. Artaud to Mr. Rimberts and from thence we set out, eight in one large carriage and two other gentlemen in another small one for Czarsko-Zelo her Majesty’s ordinary residence in the summer. Before we had got half ways the small carriage’s axletree broke and we were obliged to take the two other gentlemen in; so that we went all ten in the same carriage. We arrived there at about 12 o’clock and went directly to see the palace the inside of which is not yet wholly finished. After having seen the palace we return’d into the city and arriv’d at about half past seven o’clock; and returned to our sev­eral destinations. Czarsko-Zelo is distant from Petersbourg 22 wersts.
      